In a divorce action, defendant husband appeals from (1) so much of an order of the Supreme Court, Rockland County (Kelly, J.), entered May 10, 1982, as directed him to pay the wife the sum of $300 per week as temporary alimony and $300 per week as temporary child support and (2) an order of the same court entered June 25, 1982, which denied his motion, inter alia, for renewal. Order entered May 10,1982, modified, by adding thereto a provision directing the wife to pay the interest and amortization on the mortgage, real estate taxes, realty insurance and utilities. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Order entered June 25, 1982, affirmed, without costs or disbursements. The award of temporary alimony in the amount of $300 per week and temporary child support in the amount of $300 per week is not excessive, provided that the wife pay out of such sums, the interest and amortization on the mortgage, real estate taxes, realty insurance and utilities. As we have frequently stated, however, the most effective remedy for any claimed inequity in an award of alimony and support, pendente lite, is a speedy trial where the financial capacity and standard of living of the parties can be ascertained (see, e.g., Ellenis v Ellenis, 76 AD2d 880; Fitzgibbon v Fitzgibbon, 74 AD2d 818; Jones v Jones, 69 AD2d 875; Lemme v Lemme, 63 AD2d 695). O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.